Citation Nr: 9903522	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-48 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss.

2. Entitlement to service connection for a left shoulder 
disorder.

3. Entitlement to an increased rating for a service connected 
right knee disability, currently rated at 10 percent 
disabling.

4. Entitlement to an increased rating for a service connected 
left knee disability, currently rated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a bilateral 
hearing loss and a left shoulder disorder.  In addition, 
entitlement to increased evaluations for a left knee, and a 
right knee disorder were granted.  The ratings were increased 
from noncompensable to 10 percent each.  

In the Statement of Accredited Representative, VA form 646, 
dated June 1997, it was noted that, in a telephone 
conversation, the veteran was satisfied with the increased 
disability ratings for his right knee, and left knee 
disorders, and wished to drop those issues.

38 C.F.R. § 20.204 states that a substantive appeal may be 
withdrawn in writing at any time before the Board of 
Veterans' Appeals promulgates a decision.  Withdrawal may be 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a notice 
of disagreement or substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant. 

The Board asked the accredited representative to submit a 
written withdrawal of the claims from the veteran.  The 
representative was unable to locate the veteran, and 
consequently, the issues of individual increased ratings for 
a right knee, and a left knee disorder remain in appellate 
status, along with the other issues set forth on the title 
page of this decision.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of individual increased ratings for a right knee 
and a left knee disorder will be considered in the REMAND 
section which follows the ORDER below.


FINDINGS OF FACT

1.  The veteran's service and post service medical records 
are silent for complaints, treatment, or diagnosis of a 
bilateral hearing loss disability.

2.  A hearing loss disability as defined by VA regulation is 
not currently shown.

3.  Appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for bilateral hearing loss is  
plausible.

4.  Service medical records indicate that appellant injured 
his left shoulder in service, was treated for a sprained left 
shoulder, and returned to duty. 

5.  The post service medical records are negative for any 
complaints or treatment for a left shoulder disorder.

6.  VA examination in June 1996 revealed a diagnosis of left 
shoulder sprain completely recovered, with normal ROM of the 
shoulder joint.  

7. The in-service left shoulder pathology was acute and 
transitory in nature and resolved in service.  Continuing 
left shoulder pathology has not been shown.

8. Appellant has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that the claim 
for service connection for a left shoulder disability is 
plausible.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a bilateral hearing 
loss.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a left shoulder 
disorder.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss), becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Finally, if 
a claim is well grounded, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Factual background

Bilateral hearing loss

The veteran states that he was exposed to excessive noise 
during service and that, as a result of that noise exposure, 
he sustained hearing loss.  Here, he does not have medical 
expertise, and his statements as to the etiology of any 
hearing loss or any other determination requiring medical 
knowledge do not render his claim plausible.  See Grottveit.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998)

The Court of Veterans Appeals (Court), citing Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992), stated in Hensley v. 
Brown, 5 Vet.App. 155 (1993), that the above regulation, 
although prohibiting an award of service connection where 
audiometric test scores are not within the established 
limits, does not prevent a veteran from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.

The veteran's service medical records are negative for any 
complaints or treatment for acoustic trauma or hearing 
disorders. The pre-enlistment physical in December 1988 
documented normal hearing, bilaterally.  The pure tone 
thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
0
0
LEFT
0
0
0
0
0

The average puretone levels were 0 dB bilaterally.

An in-service audiology examination in July 1992, also 
documented normal hearing, bilaterally.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5
0
0
5
LEFT
10
0
0
0
20

The average puretone levels were 4dB in the right ear, and 6 
dB in the left ear.

Finally the pre-separation physical in September 1994 
documented normal hearing, bilaterally.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
0
10
LEFT
5
0
0
0
10

The average puretone levels were 2dB in the right ear, and 3 
dB in the left ear.

After service, the veteran's hearing was tested by his 
employer in March 1995, and found to be normal, bilaterally.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
0
0/45
LEFT
0
0
0
0
0/10

The average puretone levels were 0 dB bilaterally.

In a VA audiological examination in June 1996, the veteran 
reported decreased hearing since 1993, and difficulty 
understanding speech when background noise was present, and 
when on the telephone.  He denied pain, drainage, medical 
treatment, surgery, or tinnitus.  He was exposed to excessive 
noise in service.  An audiological examination documented 
normal hearing, bilaterally.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
5
5
10
LEFT
5
5
5
5
10

The average puretone levels were 6 dB bilaterally.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.

There have been no additional relevant medical records 
submitted since the VA examination in June 1996.

 
Left shoulder disorder

The service records indicate the veteran suffered a left 
shoulder injury in October 1992 in a football game.  The left 
shoulder was tender, with decreased forward flexion, and 
normal elbow motion.  The diagnosis was a left shoulder 
contusion; and, subsequently, left shoulder impingement 
syndrome.  He was treated for several months with physical 
therapy exercises and Motrin.  He was also placed on limited 
physical training during this period. 

The separation physical examination in September 1994 was 
negative for any chronic left shoulder disorder.

In a VA examination in June 1996, the veteran reported the 
left shoulder football injury in service.  At that time x-
rays were negative, and his shoulder was immobilized for a 
few weeks.  He reported continuing on and off again pains in 
the left shoulder.  The examiner noted a good range of motion 
(ROM) of the left shoulder.  Flexion and abduction were 
normal at 0 to 180 degrees; extension and adduction were 
normal at 0 to 50 degrees; and external rotation of the 
shoulder joint was 0 to 90 degrees.  The examiner noted the 
veteran essentially had a normal ROM.  X-rays revealed no 
significant bone or joint abnormalities. The impression was 
left shoulder sprain that was recovered completely at the 
present time with normal ROM in the left shoulder joint.  

In a personal hearing at the RO in December 1996, the veteran 
chose to only testify regarding a unrelated claim.
 
Analysis

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet .App. 171 (1991).  In 
this case no evidence has been submitted by the appellant to 
support the allegations of hearing loss during service or 
post service.  The VA audiology findings in June 1996 do not 
meet the criteria for a hearing loss disability under 
38 C.F.R. § 3.385. 

Regarding the left shoulder disorder, the veteran's in-
service medical records indicated treatment for a left 
shoulder injury.  This injury appeared to have been acute and 
transitory, resolving in service as the separation 
examination and post service medical evidence does not show 
any chronic left shoulder pathology, or disability.  The VA 
examination in June 1996 was negative for chronic disability 
of the left shoulder.  As no current disability is shown, one 
element of the three necessary for a well-grounded claim is 
not met, and the claim is not plausible.  

Since service connection cannot be granted for a disability 
that is not shown to exist, the Board must accordingly find 
that a claim for service connection for such a disability is 
not well grounded and therefore must be denied, pursuant to 
the decision of the United States Court of Veterans Appeals 
(Court) in Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

Although the RO did not specifically state that it denied the 
veteran's claims for a bilateral hearing loss, and a left 
shoulder disorder, on the basis that they were not well 
grounded, the Board concludes that this was harmless.  See 
Edenfield.  The rating decisions, statement of the case and 
supplements adequately informed the veteran of the lack of 
evidence to support his claims, as required by 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1998).  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  

Consequently the evidence does not support the veteran's 
claims, and service connection for a bilateral hearing loss, 
and a left shoulder disorder is not warranted.  As there is 
no evidence of the existence of a bilateral hearing loss, or 
residuals of the aforementioned left shoulder injury, the 
claims are denied as not well grounded.  38 U.S.C.A. 
§ 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.


ORDER

The claims for service connection for a bilateral hearing 
loss and a left shoulder disorder are denied.


REMAND

During the veteran's personal hearing conducted in December 
1996, he testified that he recently had had right knee 
surgery.  Prior to his surgery, he had full extension, and 
could bend his knee all the way back when lying flat on his 
back, although it caused a lot of pain.  The right knee was 
worse than the left, although both knees had the same 
problems. After the operation, his knee improved, and the 
pain lessened.  The veteran indicated that he was scheduled 
for left knee surgery in January or February 1997.  It does 
not appear that any medical records pertaining to this 
additional surgery, or for any subsequent treatment, has been 
associated with the claims file.  These records, if any, 
should be obtained by the RO.

Likewise, the RO should also consider application of the 
O.G.C. Prec. 23-97 (July 1, 1997) to the evaluation of the 
severity of the appellant's right and left knee disabilities.  
The question of the existence of instability and/or arthritic 
changes in either knee should be addressed by an appropriate 
examination and radiographic testing.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity and/or the pathology of 
the bilateral knee disorders on appeal. The Board finds that 
an additional examination with a medical opinion is now 
needed prior to resolving the issue raised by the appellant.  
Since consideration may also be given to assigning ratings 
based on functional limitations due to pain (See 38 C.F.R. §§ 
4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it is 
determined that medical examination of the knee disabilities 
is needed in this case. 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports, 
evaluations and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the case is hereby REMANDED to the RO for the 
following development.

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
or VA) who have provided him with 
relevant treatment for his bilateral knee 
disorders not already associated with the 
claims file, particularly subsequent to 
October 1996.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2. The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the current 
bilateral knee pathology.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail. The claims folder should be 
provided to the examiner for review prior 
to the examination. The examiner should 
detail the range of motion of the knees 
and should set forth what the normal 
ranges of motion would be. The examiner 
should describe to what extent, if any, 
the appellant has degenerative changes, 
instability of the knees, and altered 
gait or reduced function in the lower 
extremities due to the service-connected 
disabilities. In particular, the examiner 
is requested to specify whether any 
painful motion of either knee is 
clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail. If 
there is any painful knee motion and it 
is due to causes other than the service-
connected bilateral knee disabilities, 
this should be commented upon. The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the bilateral knee disabilities 
have upon appellant's daily activities.  
Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express his opinion as to the severity of 
the veteran's current bilateral knee 
disorders.  A complete rationale for any 
opinion expressed should be provided. If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  The comments offered by 
the examining specialist(s) should 
specifically reference a review of the 
veteran's pertinent medical records prior 
to the examination.  

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO should review all the evidence 
and readjudicate the veteran's claims.  
To the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  Thereafter, the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

5.  These claims must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, to the extent the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.  

No action is required of the veteran until he is notified. 


		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have 	
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 15 -


